Exhibit 10(i)

 

 

 

 

 

BERGEN BRUNSWIG



THIRD AMENDED AND RESTATED



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



(As Of September 24, 1998)

 

 

 



--------------------------------------------------------------------------------





TABLE OF CONTENTS

     

Page

   

ARTICLE I PLAN HISTORY

1

   

ARTICLE II DEFINITIONS

2

 

2.1

"Accrued Benefit"

2

 

2.2

"Beneficiary"

3

 

2.3

"Bergen 401(k) Plan"

4

 

2.4

"Bergen Brunswig Corporation"

4

 

2.5

"Board of Directors"

5

 

2.6

"Break in Service"

5

 

2.7

"Capital Accumulation Plan"

5

 

2.8

"Code"

5

 

2.9

"Compensation"

5

 

2.10

"Credited Service"

6

 

2.11

"Employee"

6

 

2.12

"Employer"

7

 

2.13

"Employment"

7

 

2.14

"Equivalent"

7

 

2.15

"ERISA"

8

 

2.16

"Executive Benefits"

8

 

2.17

"Key Management Benefits"

8

 

2.18

"Normal Benefit Form"

8

 

2.19

"Normal Retirement Age"

9

 

2.20

"Optional Benefit Form"

9

 

2.21

"Participant"

9

 

2.22

"Plan"

9

 

2.23

"Plan Administrator"

9

 

2.24

"Plan Rules"

9

 

2.25

"Plan Year"

9

 

2.26

"Service"

9

 

2.27

"Spouse"

10

 

2.28

"Trust"

11

 

2.29

"Vested"

11

 

2.30

"Vesting Service"

11

       

ARTICLE III PARTICIPATION

11

 

3.1

Requirements for Participation

11

 

3.2

Former Participants

13

       

ARTICLE IV AMOUNT OF BENEFIT

13

 

4.1

Determination of Benefit Amount

13

       

ARTICLE V VESTING

17

 

5.1

Vesting of Accrued Benefit

17

 

5.2

Forfeiture of Benefits

22

       

ARTICLE VI PAYMENT OF BENEFITS

22

 

6.1

Benefits on Termination of Employment

22

 

6.2

Death Benefits

22

 

6.3

Joint and Survivor Annuities

22

 

6.4

Optional Benefit Forms

24

 

6.5

Funeral Benefit

25

 

6.6

Delay in Distribution

25

 

6.7

No Suspension of Benefits

26

 

6.8

Release Required

26

       

ARTICLE VII ADMINISTRATION OF THE PLAN

26

 

7.1

Duties of the Plan Administrator

26

 

7.2

Delegation of Administrative Responsibility

27

 

7.3

Compensation, Expenses and Indemnity

28

 

7.4

Claims Procedure

29

 

7.5

Effect of Plan Administrator Action

32

       

ARTICLE VIII AMENDMENT AND TERMINATION OF THE PLAN

33

 

8.1

Amendments

33

 

8.2

Termination of Plan

34

       

ARTICLE IX FUNDING OF BENEFITS

34

 

9.1

Plan is Unfunded

34

 

9.2

Trust

34

 

9.3

Interrelationship of the Plan and the Trust

35

       

ARTICLE X MISCELLANEOUS PROVISIONS

35

 

10.1

Payments

35

 

10.2

Consolidation or Merger of Companies

36

 

10.3

Adoption of Plan to Cover Other Companies, Facilities or Groups

36

 

10.4

Termination of Employment

37

 

10.5

Determination of Hours of Service

40

 

10.6

Alienation

40

 

10.7

Division of Benefits by Domestic Relations Orders

40

 

10.8

Legal Costs; Increased Benefit

43

 

10.9

Duty to Provide Data

44

 

10.10

Limitation on Rights of Employees

45

 

10.11

Restrictions

45

 

10.12

Service of Process

46

 

10.13

Spouse's Interest

46

 

10.14

Distribution in the Event of Taxation

46

 

10.15

Governing Law

46

 

10.16

Plurals

46

 

10.17

Titles

47

 

10.18

References

46

 

10.19

Entire Agreement

46

 

10.20

Severability

47

 

10.21

Withholding

47





--------------------------------------------------------------------------------

 

ARTICLE I

PLAN HISTORY

 

               Bergen Brunswig Corporation, a New Jersey corporation (sometimes
hereinafter referred to as the "Company") adopted the Bergen Brunswig Capital
Accumulation Plan in 1980. The Capital Accumulation Plan was frozen effective
October 7, 1987. To replace the Capital Accumulation Plan, Bergen Brunswig
Corporation adopted this Supplemental Executive Retirement Plan, effective
January 1, 1991. The Supplemental Executive Retirement Plan was amended and
restated, effective July 28, 1994, and further amended and restated effective as
of March 3, 1995 in order to provide the Participants (as hereinafter defined)
with certain additional benefits in the event of a Change in Control (as
hereinafter defined). The Company now desires to amend and restate the
Supplemental Executive Retirement Plan in order to modify the method used to
determine accrued benefits under Article IV and the definition of Compensation
(within the meaning of Section 2.9 below) effective with respect to Participants
who are Employees (as defined below) on or after September 24, 1998, and such
other amendments and modifications. This Third Amendment and Restatement of the
Supplemental Executive Retirement Plan is effective as of September 24, 1998 and
incorporates all prior amendments (as amended and restated, the "Plan").

               While the Plan is not intended to qualify under the Code as a
qualified plan, the Plan is intended to be a pension benefit plan which,
although subject to ERISA, is exempt from Parts 2, 3 and 4 of Title I of ERISA
because it is (solely for purposes of ERISA) an unfunded plan that only covers a
select group of management or highly compensated employees. Persons become
participants as provided herein. Benefits under the Plan become payable on
account of a Participant's retirement, termination or death.

 

ARTICLE II

DEFINITIONS

 

               The following terms, when capitalized, shall have the meaning
specified below unless the context clearly indicates a contrary meaning.

               2.1         "Accrued Benefit" of a Participant shall be the
individual's benefit under this Plan, accrued as of the time of determination. A
Participant's Accrued Benefit shall only be payable to the extent Vested.
Subject to this limitation, a Participant's Accrued Benefit shall be the amount
by which the product of the amounts described in subsections (a) and (b) of this
Section 2.1 exceeds the offsets set forth in Section 4.1(c), all as calculated
as of the time of determination:

               (a)         the individual's benefit under Section 4.1 before
application of the offsets set forth in Section 4.1(c), and

               (b)         a fraction, the numerator of which is the
individual's Credited Service and the denominator of which is the greater of

               (i)         the total Credited Service the individual could earn
before his or her Normal Retirement Age, or

               (ii)         the result determined by subtracting from fifteen
the individual's years of Service completed prior to performing any services for
the Employer in a Credited Service position.

               In no event shall a Participant's fraction under this subsection
exceed one. See Section 4.1(d) for special benefit calculation rules that apply
when a Participant is demoted.

               (c)         For all benefit purposes, if a Participant
accumulates eighty "points" before his or her fraction in subsection (b) above
equals one, his or her fraction in subsection (b) above shall be raised to one.
A Participant shall accumulate 1 "point" for each year of age, 1 "point" for
each year of Employment prior to becoming employed in a position covered by this
Plan and 1.5 "points" for each year of Employment subsequent to becoming
employed in a position covered by this Plan.

               (d)         For purposes of this Section, a person shall be
considered to have been employed in a position covered by this Plan if the
position is a position for which he or she receives Credited Service credit.

                2.2         "Beneficiary" shall mean the person designated by a
Participant to receive payments from the Plan due to the Participant's death.
Beneficiary designations and determinations shall be made in accordance with the
following rules:

                (a)         Each Participant shall have the right, at any time,
to designate his or her Beneficiary (both primary as well as contingent) to
receive any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates. A Participant shall designate his or her
Beneficiary by completing and signing a Beneficiary Designation Form, in form
and substance satisfactory to the Plan Administrator, and returning it to the
Plan Administrator for acceptance. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Plan Administrator.

                (b)         A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Rules as in effect from time to time.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Plan Administrator prior to his or
her death.

                (c)         A Participant can designate someone other than his
or her Spouse as Beneficiary, but only with written spousal consent.

                (d)         If a deceased Participant has not properly
designated a Beneficiary, the Participant's Spouse shall be treated as the
Beneficiary.

                (e)         If a deceased Participant is survived neither by a
Spouse nor a properly designated Beneficiary, the Participant's estate shall be
treated as the Beneficiary.

                (f)         With the Plan Administrator's consent and subject to
any conditions which the Plan Administrator may specify, the Participant may
designate more than one person to be his or her Beneficiary, provided that one
Beneficiary is designated as the "measuring life" on which the duration and
amount of the joint and survivor annuity is to be calculated and the portion of
the survivor annuity to be paid to each Beneficiary is specified (e.g., my
mother, Jane Doe, and my invalid daughter, Janet Doe, shall share equally in
survivor benefits while they both live; any survivor benefits payable following
the death of either my mother, Jane Doe, or my invalid daughter, Janet Doe,
shall be paid to the survivor; survivor benefits are to be determined as if only
my invalid daughter, Janet Doe, were the Beneficiary).

                2.3         "Bergen 401(k) Plan" shall mean the Bergen Brunswig
Corporation Pre-Tax Investment Retirement Account Plus Employer Contributions
Plan, or any successor to that plan.

                2.4         "Bergen Brunswig Corporation" shall mean Bergen
Brunswig Corporation, a New Jersey corporation.

                2.5         "Board of Directors" shall mean the Board of
Directors of Bergen Brunswig Corporation.

                2.6         "Break in Service" shall mean a period of
non-Employment which causes a former Employee to lose credits under this Plan. A
former Employee incurs one Break in Service upon the completion of each three
hundred and sixty-five consecutive day period throughout which the individual is
not an Employee. This period shall commence on the day following the last day on
which the individual was an Employee. See Section 10.4 for special rules
relating to maternity and paternity absences.

                2.7         "Capital Accumulation Plan" shall mean the Bergen
Brunswig Corporation Capital Accumulation Plan that was originally effective
July 1, 1980, and frozen effective October 7, 1987.

                2.8         "Code" shall mean the Internal Revenue Code of 1986,
as amended from time to time.

                2.9         "Compensation" shall mean the average monthly
earnings payable to a Participant for the three calendar years, whether or not
consecutive, in which the Participant received the highest Compensation during
the five calendar years immediately preceding the Participant's termination of
Employment. This average shall be computed by dividing the Participant's total
"earnings" (as defined in this Section) during the three years in question by
thirty-six. A Participant's "earnings" shall mean the base salary paid to the
Participant during the calendar year in question, (including any salary waived
or deferred under any nonqualified deferred compensation or other salary
reduction arrangement) but, not including bonuses, noncash payments or cash
payments other than base salary. Notwithstanding anything in the immediate
preceding sentence to the contrary, in the case of a Participant who has the
status of an Employee on or after September 24, 1998, a Participant's earnings
for the calculation of a Participant's Compensation and the entire benefit
payable under this Plan shall mean to include both the base salary and any bonus
paid to the Participant during the calendar year in question (including any
salary or bonus waived or deferred under any nonqualified deferred compensation
or other salary reduction arrangement) but not including noncash payments or
cash payments other than base salary and bonuses.

                2.10         "Credited Service" shall mean the number of years
of Service in which the Participant was employed in the position he or she held
at the time he or she was designated by the Plan Administrator to be a
Participant or was covered by the Capital Accumulation Plan, or any position
held thereafter, including years before or after the adoption of either plan,
but excluding any Service while the Participant was not employed in such a
position or positions. Notwithstanding the above, should a Participant change
positions, the Plan Administrator can, in the exercise of the Plan
Administrator's reasonable discretion, determine that the new position should
not be considered a position for which such Participant shall receive any
Credited Service credit.

                2.11         "Employee" shall mean an individual who renders
services to the Employer as a common law employee or officer (i.e., a person
whose wages from the Employer are subject to federal income tax withholding).
Unless specifically approved by the Compensation/Stock Option Committee of the
Board of Directors to provide a consultant with credit as an Employee, a person
rendering services to the Employer purportedly as an independent contractor
shall not be treated as an Employee before the Employer has acknowledged that it
must withhold federal income taxes from his or her pay. For purposes of this
Plan, an individual shall remain an "Employee" if he or she ceases to work for
the Employer for the purposes of taking an Employer arranged job.

                2.12         "Employer" shall mean:

                (a)         Adopting Employers. Bergen Brunswig Corporation, any
related company designated by Bergen Brunswig Corporation, any successor entity
which continues the Plan or such companies collectively; and

                (b)         Non-Adopting Employers. Companies that have not
adopted the Plan but are related to the adopting Employers as described in
subsection (e).

                (c)         All Employees of adopting and non-adopting Employers
shall be treated as employed by a single company for all Plan purposes,
including Service crediting, except that no person shall be eligible to become a
Participant or accrue Credited Service except while employed by an adopting
Employer.

                (d)         In contexts in which actions are required or
permitted to be taken or notice is to be given, the Employer shall mean Bergen
Brunswig Corporation.

                (e)         A company is a "related company" while it and the
Employer are members of a controlled group of corporations or a group of trades
or businesses under common control (within the meaning of Code Sections 414(b)
and (c)).

                2.13         "Employment" shall mean the period during which an
individual is an Employee. Employment shall commence on the day the individual
first performs services for the Employer as an Employee and shall terminate on
the day such services cease.

                2.14         "Equivalent" shall mean the actuarial equivalent of
a given amount or benefit payable in another manner, at another time or by any
other means, determined conclusively by, or under the direction of, the Plan
Administrator in accordance with actuarial principles, methods and assumptions
which are found to be appropriate by the Plan's actuary. For purposes of this
Plan, equivalencies shall be based on the mortality assumptions included in the
indices used by Metropolitan Life Insurance Company, or such other nationally
recognized insurance company, in quoting a premium to purchase a non-qualified
individual annuity with survivor coverage as of the date of the event
necessitating the calculation (e.g. retirement, termination of Employment,
disability, etc.).

                2.15         "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.

                2.16         "Executive Benefits" shall mean the benefits
provided under this Plan for officers of Bergen Brunswig Corporation who are
Participants.

                2.17         "Key Management Benefits" shall mean the benefits
provided under this Plan for officers of a subsidiary of Bergen Brunswig
Corporation and some directors of corporate department of Bergen Brunswig
Corporation who are Participants as designated by the Plan Administrator.

                2.18         "Normal Benefit Form" shall mean the normal form of
benefit under the Plan, which shall be the Equivalent of a Participant's Vested
Accrued Benefit, payable as a joint and survivor annuity based on the life
expectancies of the Participant and the measuring life Beneficiary at the time
payment of the benefit commences, consisting of monthly payments to the
Participant commencing as of the first day of the calendar month coincident with
or next following the Participant's benefit commencement date and ending with
the payment for the calendar month in which the Participant dies, with the
provision that, if the Participant dies and is survived by the Beneficiary, such
Beneficiary shall receive monthly payments of, in the case of Executive
Benefits, seventy-five percent or, in the case of Key Management Benefits, fifty
percent, of the monthly payments that were being made prior to the Participant's
death, commencing with the payment for the calendar month following the month in
which the Participant died and ending with the payment for the calendar month in
which the Beneficiary dies.

                2.19         "Normal Retirement Age" of a Participant shall mean
the date on which the Participant attains age sixty-two.

                2.20         "Optional Benefit Form" shall mean any form of
benefit available under the Plan, other than the Normal Benefit Form.

                2.21         "Participant" shall mean any person who is included
in the Plan pursuant to Article III. Any Participant who holds the title of
Executive Vice President, Senior Vice President, President, Chief Operating
Officer, Chief Executive Officer or Chairman of the Board of Bergen Brunswig
Corporation and upon the occurrence of a Change in Control (as defined in
Section 5.1(b)(ii)) shall be designated an Executive Participant and shall be
eligible for the acceleration of benefits set forth in Section 5.1(b). A
Participant shall cease to be a Participant at the time determined under Section
3.1(c).

                2.22         "Plan" shall mean this document. The Plan consists
of two components: Executive Benefits and Key Management Benefits, as more fully
described in this document.

                2.23         "Plan Administrator" shall mean Bergen Brunswig
Corporation, acting through its chief executive officer or such officer's
delegate.

                2.24         "Plan Rules" shall mean rules adopted by the Plan
Administrator in accordance with Section 7.1(e) for the administration,
interpretation or application of the Plan.

                2.25         "Plan Year" shall mean the fiscal year of the Plan,
which is currently the twelve month period ending on December 31.

                2.26         "Service" shall mean an Employee's period of
Employment. Special rules for calculating Service are found in Section 2.10,
which explains what Service is counted for benefit accrual purposes, and Section
10.4(d), which deals with maternity and paternity absences. Service shall be
calculated under the following elapsed time rules:

                (a)         Service shall be measured in days. Service shall
commence with the first day on which an individual performs or resumes
performing services for the Employer as an Employee (e.g., the day the
individual first performs an "hour of service" for which he or she is entitled
to payment by the Employer). Except as provided in subsection (b), an Employee's
Service shall thereafter end on the day on which his or her Employment ends, as
determined under Section 10.4. An Employee shall be credited with one year of
Service for each three hundred and sixty-five days in his or her period or
periods of Service; fractional results shall be rounded up to the nearest whole
year.

                (b)         No more than three hundred and sixty-five days of
Service will be credited for any continuous period during which an individual is
an Employee but performs no duties as an Employee (except as required by law
with respect to military leaves and maternity and paternity absences (see
Section 10.4(d)). If an individual's Employment terminates but it resumes within
three hundred and sixty-five days (i.e., before he or she incurs a Break in
Service), the period between the termination and resumption will be included in
his or her period of Service.

                (c)         If an individual has more than one period of
Service, the periods shall be aggregated. However, a Participant's prior period
of Service shall be ignored if thereafter the Participant completed five
consecutive Breaks in Service before he or she has earned a Vested Accrued
Benefit.

                2.27         "Spouse" shall mean the person to whom a
Participant is legally married at the time in question under the laws of the
state in which the Participant then resides (excluding a common-law spouse). A
person shall cease to be a Spouse when his or her marriage to the Participant is
deemed dissolved or annulled under the laws of the state in which the
Participant then resides.

                2.28         "Trust" shall mean the trust established pursuant
to that certain Master Trust Agreement, dated as of December 27, 1994, between
Bergen Brunswig Corporation and the trustee named therein, as amended from time
to time.

                2.29         "Vested" shall mean nonforfeitable.

                2.30         "Vesting Service" of an Employee shall mean his or
her years of Service calculated in accordance with Section 2.26.

 

ARTICLE III

PARTICIPATION

 

                3.1         Requirements for Participation.

                (a)         Executive Benefits. A person shall become a
Participant in the Executive Benefits portion of the Plan on the date he or she
becomes an officer of Bergen Brunswig Corporation and if such Executive shall
become an officer of Bergen Brunswig Corporation for the first time after
September 24, 1998, is selected by the Plan Administrator to be a Participant.

                (b)         Key Management Benefits. A person shall become a
Participant in the Key Management Benefits portion of the Plan on the date he or
she becomes an officer of a wholly-owned subsidiary of Bergen Brunswig
Corporation and if such person shall become an officer of a wholly-owned
subsidiary of Bergen Brunswig Corporation for the first time after September 24,
1998 or becomes a director of a corporate department of Bergen Brunswig
Corporation and is selected by the Plan Administrator to be a Participant.

                (c)         Change in Status. Whenever a Participant is
promoted, the Plan Administrator shall determine, in his or her sole discretion,
whether such Participant is in a position that is covered by the Executive
Benefits portion of the Plan, a position covered by the Key Management portion
of the Plan or a position that is not covered by the Plan. If the Plan
Administrator makes no such determination within thirty (30) days of the change
in position, the Participant shall remain in the portion of the Plan in which he
or she was covered prior to the position change. As part of the Plan
Administrator's administrative duties, the Plan Administrator, from time to
time, shall maintain a list of the Participants in the Executive Benefits and
Key Management Benefits portions of this Plan and provide a copy of said lists
to the Secretary of the Company.

                (d)         Termination. A Participant shall cease to be a
Participant when his or her Employment terminates (see Section 2.13), unless the
Participant becomes totally and permanently disabled while a Participant, in
which case he or she shall remain a Participant until he or she attains age
sixty-two. (A Participant shall be considered totally and permanently disabled
while the Participant is receiving long-term disability benefits under the
Bergen Brunswig Long Term Disability Plan (or would receive such benefits if the
individual were covered by that plan)). A totally and permanently disabled
Participant shall continue to earn Vesting Service during such disability.
However, the individual shall not be granted Credited Service for any period of
disability. At the option of the Plan Administrator, the Plan Administrator can
terminate the Plan with respect to all the Participants and pay them the
Equivalent of his or her Vested Accrued Benefit in an immediate cash lump sum
payment or a monthly annuity for a term of years to be determined by the Plan
Administrator, in his or her sole discretion, provided that such term of years
shall not exceed the life expectancy of the Participant. If the Plan
Administrator exercises his or her option, the Participant shall be deemed to be
fully Vested, whether or not he or she meets the requirements set forth in
Article V.

                3.2         Former Participants. A former Participant who
requalifies for the Plan shall again become a Participant on the date he or she
requalifies.

 

ARTICLE IV

AMOUNT OF BENEFIT

 

                4.1         Determination of Benefit Amount. The Accrued Benefit
payable to a Participant under the Plan shall be calculated as follows (but it
shall only be paid to the extent Vested under Section 5.1):

                (a)         Executive Benefits. A Participant in the Executive
Benefits portion of the Plan shall receive a benefit equal to eighty percent
(80%) of his or her Compensation, subject to reduction under the fractional
accrual rule in Section 2.1 and subject to the offsets, if any, described in
Section 4.1(c) below. Notwithstanding anything in the foregoing sentence to the
contrary, for purposes of determining the entire benefit of a Participant in the
Executive Benefits portion of this Plan and who has the status of an Employee on
or after September 24, 1998, said Participant shall receive a benefit of sixty
percent (60%) not eighty percent (80%) of his or her Compensation and the term
"Compensation" shall be interpreted to include his or her annual salary and
bonus payments as described in Section 2.9.

                (b)         Key Management Benefits. A Participant in the Key
Management Benefits portion of the Plan shall receive a benefit equal to
sixty-five percent (not eighty percent) of his or her Compensation subject to
reduction, if any, under the fractional accrual rule in Section 2.1 and subject
to the offsets, if any, described in subsections (i), (ii), and (iii) of Section
4.1(c) below. Notwithstanding anything in the foregoing sentence to the
contrary, a Participant in the Key Management benefits portion of the Plan and
who has the status of an Employee on or after September 24, 1998, said
Participant shall receive a benefit of forty-eight percent (48%) not sixty
percent (60%) of his or her Compensation and the term "Compensation" shall be
interpreted to include his or her annual salary and bonus payments as described
in Section 2.9.

                (c)         A Participant's benefit (whether an Executive
Benefit or a Key Management Benefit) shall be subject to the following offsets
(each to be expressed as an Equivalent amount commencing at the Participant's
Normal Retirement Age), if applicable:

                (i)         the Participant's primary insurance amount payable
at age 62 under the Social Security Act with the assumption that the
Participant's benefit payable under the Social Security Act is not reduced
because of other income of a Participant;

                (ii)         the Participant's benefit under the Capital
Accumulation Plan;

                (iii)         the monthly annuity the Participant could have
purchased under the Bergen 401(k) Plan, if the Participant had made annual
contributions to the Bergen 401(k) Plan of six percent of his or her taxable
compensation (but not more than the maximum contribution, if any, allowable
under Code Section 402(g)) and had received an annual matching Employer
contribution of fifty percent of that amount or, if different, the amount
determined under the table set forth below, from later of (i) the adoption of
the Bergen 401(k) Plan or (ii) the date of the Participant's fortieth birthday
through his or her termination. The sum of such hypothetical contributions for
any calendar year shall not exceed the amount then applicable under Code Section
415(c)(1)(A). Such hypothetical contributions shall be deemed to have been made
to the Bergen 401(k) Plan on the last day of each calendar year and shall be
credited with earnings at a rate equal to the average yield of the Bergen 401(k)
Plan's guaranteed income fund, or successor fund as determined by the Plan
Administrator, as of the beginning of the plan year of the Bergen 401(k) Plan.
The matching Employer contribution rate used for the calendar years in question
shall be as follows:

 



Calendar

Year

Employer Matching
Contribution Rate

   

1985

1.5%

   

1986

1.7%

   

1987

1.2%

   

1988

3.0%

   

1989

6.0%

   

1990 through 1998

3.0%

   

After 1998

4.0%





 

                Notwithstanding anything in the foregoing in this Section 4.1(c)
to the contrary, for Participants who have the status of an Employee on or after
September 24, 1998, and for the purpose of determining their entire benefit
under this Plan, a Participant's contributions (whether or not hypothetical)
shall not be taken into account for purposes of determining the reduction of the
Participants benefits under this Plan pursuant to this subsection (iii) but only
the actual matching Employer contribution shall be used as an offset pursuant to
this subsection (iii).

                The offset required by this Section 4.1(c) shall apply without
regard to whether the Participant was eligible for the Bergen 401(k) Plan or
actually made any contributions. In calculating the offset, hypothetical
contributions shall not be deemed to have been made in calendar years prior to
1985 or in calendar years beginning before the Participant's fortieth birthday,
whichever is later.

                (d)         If a Participant who is covered by the Key
Management Benefits portion of the Plan becomes covered by the Executive
Benefits portion of the Plan, the Participant's benefit shall be calculated
entirely under the Executive Benefits portion of the Plan. If a Participant who
is eligible for the Executive Benefits portion of the Plan thereafter becomes
eligible only for the Key Management Benefits portion of the Plan, his or her
benefits under the Plan shall be the greater of (i) the benefit, if any, he or
she would have had if his or her Employment terminated when the Participant
ceased to be covered by the Executive Benefits portion of the Plan, or (ii) his
or her benefit calculated under the Key Management Benefits portion of the Plan.
If a Participant who is eligible for the Executive Benefits portion of the Plan
or the Key Management Benefits portion of the Plan ceases to be employed in a
position covered by this Plan, his or her benefits shall be determined as if his
or her Employment terminated when the Participant ceased to be employed in a
position covered by this Plan.

 

ARTICLE V

VESTING

 

                5.1         Vesting of Accrued Benefit.

                (a)         General Vesting Provisions. Payments Upon Change in
Control. Except as otherwise provided in Section 5.1(b) below, a Participant's
Accrued Benefit shall become fully Vested upon completion of five years of
Vesting Service or, if earlier, upon the later of the Participants attainment of
age sixty-two while an Employee or his or her fifth anniversary of becoming a
Participant.

                (b)         Vesting and Payment of Benefits Upon a Change in
Control.

                (i)         Notwithstanding any other provisions of the Plan,
upon the occurrence of a Change in Control (as defined below), each
Participant's Accrued Benefit shall deemed to be fully Vested under the Plan and
each Executive Participant shall be entitled to benefits under the Plan in
accordance with the following: (A) As of the date of the Change in Control, such
Executive Participant shall be deemed to have attained the Normal Retirement
Age; (B) with respect to each year between such Executive Participants actual
age as of the date of the Change in Control (if less than the Normal Retirement
Age) and the Normal Retirement Age (the "Interim Period"), such Executive
Participant shall be deemed to have been continuously employed by the Company
in, and to have continuously performed (without any Breaks in Service) the
duties of, the position with the Company that such Executive Participant held as
of the date of the Change in Control; (C) such Executive Participant shall be
deemed to be entitled to Credited Service for all times during the Interim
Period; (D) such Executive Participant's base salary as of the date of the
Change in Control and the Executive Participant's highest average annual bonus
amount received for any three years during the last five year period immediately
preceding a Change in Control shall be used for the purposes of calculating the
entire benefit under this Plan and the base salary and annual bonus amount (as
calculated) shall be deemed to have increased at a rate of 4.0% per year each
year during the Interim Period, resulting in a corresponding increase in the
Executive Participant's Compensation for purposes of calculating a Participant's
benefits under this Plan; (E) such Executive Participant's Accrued Benefit under
this Plan shall be calculated in accordance with the assumptions set forth in
the preceding clauses (A) - (D); and (F) prior to or upon the consummation of
the transactions giving rise to the Change in Control, the Company shall pay to
such Executive Participant, by certified or bank cashier's check, a cash lump
sum payment that is the Equivalent of such Executive Participant's Vested
Accrued Benefit determined in accordance with this Section 5.1(b).

                (ii)         A Change in Control shall be deemed to occur 90
days prior to the occurrence of any of the following events:

                (w)         any "person" (as defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), shall
become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Bergen Brunswig Corporation
representing 50% or more of the combined voting power of Bergen Brunswig
Corporation's then outstanding securities, provided, however, that for purposes
of this calculation, purchases by employee benefit plans of Bergen Brunswig
Corporation and purchases by Bergen Brunswig Corporation itself shall be
disregarded; or

(x) there shall be consummated: (A) any consolidation, merger or transaction in
the nature of a Section 351 transaction under the Code (whether or not it meets
the requirements for nonrecognition of gain under Section 351 of the Code) of
Bergen Brunswig Corporation in which either Bergen Brunswig Corporation is not
the continuing or surviving corporation, the majority of the common stock of
Bergen Brunswig Corporation is no longer held by holders of Bergen Brunswig
Corporation common stock immediately prior to the transaction or pursuant to
which shares of Bergen Brunswig Corporation's common stock would be converted
into cash, securities or other property; provided, however, that a
consolidation, merger or transaction in the nature of a Section 351 transaction
under the Code in which the holders of Bergen Brunswig Corporation's common
stock immediately prior to the merger own, on a proportionate basis, at least
80% of the common stock of the surviving corporation immediately after the
transaction shall not be considered a Change in Control; or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the operating assets of Bergen
Brunswig Corporation; or

                (y)         the stockholders of Bergen Brunswig Corporation
approve a plan or proposal for the liquidation or dissolution of Bergen Brunswig
Corporation; or

                (z)         during any rolling period of two consecutive years
ending on any date after the date hereof, individuals who at the beginning of
such period constituted the Board of Directors and any new director whose
election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
provided, however, that no director shall be considered to have been so approved
if such individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a "person" (as defined in Sections 13(d) and 14(d) of the
Exchange Act) other than the Board of Directors (a "Proxy Contest"), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

                (iii)         In the event of a Change in Control, upon payment
to each Executive Participant of the cash lump sum payment referred to in clause
(F) of subsection 5.1(b)(i) above, the Company shall also pay to such Executive
Participant, by certified or bank cashier's check, a cash lump sum payment equal
to (x) the amount of excise tax for which such Executive Participant is or may
become liable under Internal Revenue Code Section 4999 (or any successor
provision) with respect to the payments made under this Section 5.1(b), taking
into account all compensation includable in the computation under Internal
Revenue Code Section 280G (or any successor provision), including, without
limitation, payments under this subsection (iii) plus (b) the amount of such
Executive Participant's income tax liability arising from the Company's payment
of the excise tax liability referred to in the preceding clause (a), such that
the payments under clauses (a) and (b) taken together shall provide such
Participant with sufficient after-income tax dollars to pay such Participant's
liability for Internal Revenue Code Section 4999 excise taxes. The maximum
combined marginal federal and applicable state(s) income tax rate in effect for
the year in which the payments under this subsection (iii) are to be made shall
be used in computing the amount of such payments. In the event that the Company
and the Executive Participant are unable to agree upon the amount of the payment
required under this subsection (iii), such amount shall be determined by Tax
Counsel (as defined below). The decision of such Tax Counsel shall be final and
binding upon both the Company and the Executive Participant. All fees and
expenses of such Tax Counsel shall be paid by the Company. As used in this
subsection (iii), the term "Tax Counsel" shall mean an attorney at law or
certified public accountant who is a partner at a law firm of at least 25
attorneys or a partner at a "Big 6" accounting firm, respectively, provided that
such firm has not provided services to the Company or the respective Executive
Participant or any affiliate of the Company or such Executive Participant within
the last year.

                (iv)         Upon the occurrence of a Change in Control, (x)
this subsection 5.1(b) shall become irrevocable, and (y) Sections 6.8, 7.4(h),
7.4(i), 7.5 and 10.11 hereof shall cease to apply, none of such sections shall
ever thereafter be reinstated, and no similar provisions shall ever be adopted
hereunder.

                5.2         Forfeiture of Benefits. The unvested portion of an
Executive Participant's Accrued Benefit shall be forfeited on the date the
Executive Participant completes five consecutive Breaks in Service.

 

ARTICLE VI

PAYMENT OF BENEFITS

 

                6.1         Benefits on Termination of Employment. A Participant
who terminates Employment on or after attaining Normal Retirement Age shall
receive his or her Vested Accrued Benefit commencing immediately and payable in
accordance with this Article. If the Participant terminates Employment before
his or her Normal Retirement Age, the Participant shall receive the Equivalent
of his or her Vested Accrued Benefit commencing immediately upon termination of
Employment and payable in accordance with this Article.

                6.2         Death Benefits. Subject to Section 10.7, if a
Participant with a Vested Accrued Benefit dies, at the option of the Plan
Administrator, the Participant's Beneficiary shall be paid the lump sum
Equivalent of the remaining balance of the Participant's Vested Accrued Benefit.

                6.3         Joint and Survivor Annuities.

                (a)         Subject to Section 6.4, a Participant's Vested
Accrued Benefit shall be paid in the Normal Benefit Form. Distribution shall
also be made in the form of a joint and survivor annuity if a former Spouse is
entitled to survivor annuity benefits under a qualified domestic relations
order, as provided in Section 10.7. More than one Spouse may be entitled to
joint and survivor annuity benefits. For example, two former Spouses may have
been awarded survivor benefits and there may also be a current Spouse. In such
cases, this Section shall be applied by dividing the Participant's Vested
Accrued Benefit in proportion to the spousal entitlements and then applying this
Section to each portion as if each portion were a separate Vested Accrued
Benefit belonging to the Participant and the Spouse or former Spouse in
question.

                (b)         After a Participant has received the explanation
required by subsection (c) of this Section 6.3, the Participant and his or her
Spouse, if any, if such Spouse is a Beneficiary (or former Spouse if such Spouse
has the power to do so under a qualified domestic relations order), may elect,
with the consent of the Plan Administrator and in the manner prescribed by it,
not to receive a joint and survivor annuity, in which case the Participant shall
receive his or her Vested Accrued Benefit in an Optional Benefit Form. This
election may be made at any time but must be made no later than one year
preceding the time benefit payments would otherwise commence under Section 6.1.
This election shall become irrevocable one year preceding the time benefit
payments would otherwise commence under Section 6.1. Spousal consents to
elections waiving joint and survivor annuity benefits that are required must be
given in writing witnessed by a representative of the Plan Administrator or a
notary public. A spousal consent will only be valid if it also consents to both
the alternative form of payment chosen and the Beneficiary, if any, thereunder
and only if the form of payment and the Beneficiary cannot be changed without
future spousal consent (unless the written spousal consent expressly permits
such changes to be made and the Spouse acknowledges that he or she understands
that he or she does not have to grant this permission). A Spouse's written
consent must acknowledge the effect of the payment and the Beneficiary election
to which he or she is consenting. The Plan Administrator in its discretion may
refuse to recognize a spousal consent if it believes for any reason that the
consent is invalid. Spousal consent shall be waived by the Plan Administrator if
a Participant has no Spouse and may be waived if the Spouse cannot be located or
for such other reasons authorized in applicable Treasury Regulations.
Revocations of previous elections to waive the joint and survivor annuity may be
made at any time and any number of times within the election period and new
waiver elections may thereafter be made. Revocations of elections to waive the
joint and survivor annuity may be made without spousal consent. A spousal
consent given by one Spouse shall be invalid as to any former or subsequent
Spouse (but no benefit shall be payable under this Section to a person who
becomes the Participant's Spouse after the Participant's benefit payments under
the Plan have commenced).

                (c)         Assuming sufficient notice of termination of
Employment has been provided to the Plan Administrator, no less than thirty nor
more than ninety days before termination of Employment, the Plan Administrator
shall furnish each Participant with a written explanation of the terms and
conditions of the Normal Benefit Form, the Participant's right to make an
election to waive the Normal Benefit Form or to revoke a previous election and
the effect of such election or revocation, the rights of the Participant's
Spouse in connection with an election by the Participant, and the relative
values of the Optional Benefit Forms then available under the Plan.

                6.4         Optional Benefit Forms. Instead of receiving a
benefit in the Normal Benefit Form, a Participant may elect to receive payments
in an Optional Benefit Form. This election must be made in writing in accordance
with the requirements of the Plan Administrator and must be delivered to the
Plan Administrator prior to the Participant's termination of Employment. A
married Participant may be required to obtain his or her Spouse's consent to
this election pursuant to the rules set forth in Section 6.3(b). If an Optional
Benefit Form provides benefits to a Beneficiary, election of the Optional
Benefit Form shall not be effective unless the Beneficiary is alive on the date
of the Participant's Retirement. The Optional Benefit Forms available to a
Participant are as follows:

                (a)         A cash lump sum which is the Equivalent of the
Participant's Vested Accrued Benefit.

                6.5         Funeral Benefit. In addition to any other benefit
payable under the Plan, the estate of a Participant who dies before termination
of Employment shall be paid a cash lump sum in the amount of $5,000 to cover
funeral expenses of the Participant. This additional benefit shall be paid only
if the estate gives written notice of the Participant's death to the Plan
Administrator and only if the Participant had a Vested Accrued Benefit, without
regard to whether any or all of the Vested Accrued Benefit will be paid. This
benefit shall be reduced by the funeral benefit, if any, which became payable
with respect to the Participant under section 6.3 of the Capital Accumulation
Plan.

                6.6         Delay in Distribution.

                (a)         If the amount payable under this Article cannot be
ascertained or the person to whom it is payable has not been determined or
located and reasonable efforts to do so have been made, then distributions under
this Article shall commence, retroactive to the date they would normally have
commenced, within a reasonable time after such amount is ascertained or such
person is determined or located.

                (b)         Distribution of benefits to a Participant shall not
be triggered by the transfer of the Participant to any other job (whether or not
with the Employer or an affiliate) if the transfer is arranged by the Employer.
The Participant's benefit will commence when the Participant ceases to be
employed by the Employer or by any other company for which the Participant
worked in an Employer-arranged job.

                6.7         No Suspension of Benefits. Benefits which are in pay
status shall not be suspended if a Participant subsequently performs services
for the Employer in any capacity.

                6.8         Release Required. No benefits shall be payable to a
Participant unless the Participant executes a general release waiving any and
all claims the Participant may have against the Employer and related parties.
The release shall be made on the form prescribed by the Employer and cannot be
given any earlier than one month before benefit payments are expected to
commence. A release shall not be required with respect to benefits that become
payable under the Plan because of termination of Employment due to death.

 

ARTICLE VII

ADMINISTRATION OF THE PLAN



 

                7.1         Duties of the Plan Administrator. The Plan
Administrator shall be responsible for the general administration and management
of the Plan. The Plan Administrator shall have all powers and duties and the
discretion necessary to fulfill its responsibilities, including, but not limited
to, the following powers and duties:

                (a)         To determine all questions relating to the future
eligibility of persons to participate;

                (b)         To determine the amount and kind of benefits
consistent with this Plan that are payable to Participants;

                (c)         To maintain all records necessary for the
administration of the Plan;

                (d)         To provide for disclosure of all information and
filing or provision of all reports and statements to Participants, Spouses,
Beneficiaries or governmental bodies as shall be required by ERISA or any other
federal law;

                (e)         To adopt or modify Plan Rules, as necessary, for the
regulation or application of the Plan; such Rules may establish administrative
procedures or requirements which modify the terms of this Plan but Plan Rules
shall not substantially alter significant requirements or provisions of the
Plan;

                (f)         To administer the claims procedure set forth in
Section 7.4 below;

                (g)         To delegate any power or duty to any firm or person
in accordance with Section 7.2 below; and

                (h)         To exercise all other powers or duties granted to
the Plan Administrator by other provisions of the Plan.

                7.2         Delegation of Administrative.

                (a)         The Plan Administrator may delegate all or any
portion of its administrative responsibilities with respect to the Plan to any
other person pursuant to this Section.

                (b)         A delegation under this Section shall be
accomplished by a written instrument executed by the Plan Administrator
specifying responsibilities delegated and the fiduciary responsibilities
allocated to such delegate. The delegation of such responsibilities shall be
effective upon the date specified in the delegation, subject to written
acceptance by the delegate. Any delegation of responsibilities shall provide for
reports, no less often than annually, by such delegate to the Plan Administrator
of such information necessary to fully inform the Plan Administrator of the
status and operation of the Plan and of the delegate's discharge of
responsibilities delegated.

                7.3         Compensation, Expenses and Indemnity.

                (a)         The Plan Administrator and any delegate under
Section 7.2 above who is an Employee shall serve without compensation for
services to the Plan. The Employer shall furnish the Plan Administrator or any
such delegate with all clerical or other assistance necessary in the performance
of his or her duties. The Plan Administrator is authorized to employ such legal
counsel and advisors as it may deem advisable to assist in the performance of
its duties hereunder.

                (b)         All costs of administering the Plan (including the
cost of legal services described in subsection (a)) shall be paid by the
Employer. Except as the Plan Administrator otherwise directs, any expenses
incurred in resolving disputes among different claimants as to their entitlement
to a benefit shall be charged against the benefit, which shall be reduced
accordingly.

                (c)         To the extent permitted by applicable law, the
Employer shall indemnify and save harmless the Board of Directors, the Plan
Administrator and any delegate appointed pursuant to Section 7.2 above who is an
Employee against any and all expenses, liabilities and claims (including legal
fees incurred to defend against such liabilities and claims) arising out of
their discharge in good faith of responsibilities under or incident to the Plan.
Expenses and liabilities arising out of willful misconduct shall not be covered
under this indemnity. This indemnity shall not preclude such further indemnities
as may be available under insurance purchased by the Employer or provided by the
Employer under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise, as such indemnities are permitted under applicable law.
Payments with respect to any indemnity and payment of expenses or fees shall be
made only from assets of the Employer.

                7.4         Claims Procedure.

                (a)         Normally, a Participant, Beneficiary Contingent
Annuitant or Spouse need not present a formal claim in order to qualify for
rights or benefits under this Plan. However, if any such person (a "claimant")
does not believe he or she will receive the benefits to which the person is
entitled or believes that the Plan is not being operated properly, the claimant
must file a formal claim under the procedures set forth in this Section. A
formal claim must be filed within six months of the date upon which the claimant
(or his or her predecessor in interest) first knew (or should have known) of the
facts upon which the claim is based.

                (b)         A claim by any person shall be presented to the Plan
Administrator in writing. A claims official appointed by the Plan Administrator
shall, within ninety days of receiving the claim, consider the claim and issue
his or her determination thereon in writing. The claims official may extend the
determination period for up to an additional ninety days by giving the claimant
written notice. If the claim is granted, the benefits or relief the claimant
seeks will be provided.

                (c)         If the claim is wholly or partially denied, the
claims official shall, within ninety days (or such longer period as described
above), provide the claimant with written notice of the denial, setting forth,
in a manner calculated to be understood by the claimant,

                (i)         the specific reason or reasons for the denial,

                (ii)         specific references to pertinent Plan provisions on
which the denial is based,

                (iii)         a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why the material or information is necessary, and

                (iv)         an explanation of the Plan's claim review
procedure.

                If the claims official fails to respond to the claim in a timely
manner, the claimant may treat the claim as having been denied by the claims
official.

                (d)         Each claimant shall have the opportunity to appeal
in writing the claims official's denial of a claim to a review official (which
may be a person or a committee) designated by the Plan Administrator for a full
and fair review. A claimant must request review of a denied claim within sixty
days after receipt by the claimant of written notice of denial of his or her
claim or within sixty days after such written notice was due, if the written
notice was not sent. In connection with the review proceeding, the claimant or
his or her duly authorized representative may review pertinent documents and may
submit issues and comments in writing. The claimant may only present evidence
and theories during the review which the claimant presented during the claims
procedure, except for information which the claims official requested the
claimant to provide to perfect the claim (see subsection (c)(iii) of this
Section 7.4). Any claims which the claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been
irrevocably waived.

                (e)         The Plan Administrator shall adopt procedures
pursuant to which claims shall be reviewed and may, in its discretion, adopt
different procedures for different claims without being bound by past actions.
Any procedures adopted, however, shall be designed to afford a claimant a full
and fair review of his or her claim.

                (f)         The decision by the review official upon review of a
claim shall be made not later than sixty days after the written request for
review is received by the Plan Administrator, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred twenty days after
receipt of the request for review.

                (g)         The decision on review shall be in writing and shall
include specific reasons for the decision written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provisions on which the decision is based.

                (h)         If a claimant pursued his or her claim through the
review stage of the claims procedure and the claim was denied (or the review
official failed to decide the claim on a timely basis, in which case it shall be
deemed denied), the claimant will be permitted to appeal the denial by
arbitration pursuant to Section 7.5 below of the Plan. In no event shall any
claim to which this procedure applies be subject to resolution by any means
(such as in a court of law) other than by this claim procedure or arbitration
under Section 7.5 below.

                (i)         This Section shall apply to a claim notwithstanding
any failure by the Plan Administrator or its delegates to follow the procedures
in this Section with respect to the claim. However, an arbitrator reviewing such
a claim may permit a claimant to present additional evidence or theories if the
arbitrator determines that the claimant was precluded from presenting them
during the claim and review procedures due to procedural errors of the Plan
Administrator or its delegates.

                7.5         Effect of Plan Administrator Action. The Plan shall
be interpreted by the Plan Administrator and all Plan fiduciaries in accordance
with the terms of the Plan and their intended meanings. However, the Plan
Administrator and all Plan fiduciaries shall have the discretion to make any
findings of fact needed in the administration of the Plan, and shall have the
discretion to interpret or construe ambiguous, unclear or implied (but omitted)
terms in any fashion they deem to be appropriate in their sole judgment. The
validity of any such finding of fact, interpretation, construction or decision
shall not be given de novo review if challenged in court, by arbitration or in
any other forum, and shall be upheld unless clearly arbitrary or capricious. To
the extent the Plan Administrator or any Plan fiduciary has been granted
discretionary authority under the Plan, the Plan Administrator's or Plan
fiduciary's prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. If, due to errors in drafting, any
Plan provision does not accurately reflect its intended meaning, as demonstrated
by consistent interpretations or other evidence of intent, or as determined by
the Plan Administrator in its reasonable judgment, the provision shall be
considered ambiguous and shall be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined by the
Plan Administrator. The Plan Administrator, without the need for Board of
Directors' approval, shall amend the Plan retroactively to cure any such
ambiguity. This Section may not be invoked by any person to require the Plan to
be interpreted in a manner which is inconsistent with its interpretation by the
Plan Administrator or by any Plan fiduciaries. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan
fiduciaries shall be final and binding upon all persons claiming any interest in
or under the Plan. This Section shall cease to apply upon the occurrence or a
Change in Control (see Section 5.1(b)(ii)) and it shall thereafter never be
reinstated in any way.

 

ARTICLE VIII

AMENDMENT AND TERMINATION OF THE PLAN



 

                8.1         Amendments.

                (a)         Bergen Brunswig Corporation, through its Board of
Directors, reserves the right at any time to amend the Plan or to merge,
consolidate, divide or otherwise restructure the Plan prospectively or
retroactively, in accordance with this Article VIII, subject to the restrictions
and accrued rights of Participants as set forth in Articles III, IV, V and VI
and Section 7.5, which take effect upon the occurrence of a change in control
(as defined in Section 5.1(b)(ii)).

                (b)         All amendments or other changes shall be adopted in
writing by resolution of the Board of Directors or, in the case of an amendment
that does not substantially alter the nature or expense of the Plan, by the Plan
Administrator without Board approval.

                (c)         Any material modification of the Plan by amendment
or termination shall be communicated to all interested parties in the time and
manner required by law.

                (d)         No Plan amendment shall be applied retroactively to
decrease the Vested percentage or Vested Accrued Benefit of a Participant or
former Participant whose Employment terminated before the date the amendment
became effective.

                (e)         No Plan amendment shall be applied retroactively to
decrease the amount of Service credited to any person for Employment before the
date the amendment became effective.

                (f)         Except as provided in subsections (d) and (e) of
this Section 8.1, all rights under the Plan shall be determined under the terms
of the Plan as in effect at the time the determination is made.

                8.2         Termination of Plan. The Plan is intended to be a
permanent program, but any Employer, through its Board of Directors, shall have
the right at any time to declare the Plan terminated completely as to it or as
to any of the Employer's divisions, facilities, operational units or job
classifications. If the Plan is terminated, all unvested benefits shall be
forfeited but all Vested benefits shall remain payable. The Employer may
accelerate the payment of such benefits, however, and pay the person entitled to
the benefit the Equivalent of the remaining payments due.

 

ARTICLE IX

FUNDING OF BENEFITS



 

                9.1         Plan is Unfunded. This Plan is, for purposes of
ERISA and the Code, an unfunded deferred compensation plan for a select group of
management and highly compensated employees. Participants and their
Beneficiaries, successors and assigns shall have no legal or equitable rights,
interests or claims in any property or assets of an Employer. Any and all of an
Employer's assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer's obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

                9.2         Trust. Bergen Brunswig Corporation shall establish
the Trust, and the Adopting Employers shall at least annually transfer over to
the Trust such assets as the Adopting Employers determine, in good faith, are
necessary to provide for each Employer's future liabilities created under this
Plan. Whether or not an Employer funds the Trust, it shall at all times remain
liable to carry out its obligations under the Plan.

9.3 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

 

ARTICLE X

MISCELLANEOUS PROVISIONS



 

                10.1         Payments.

               (a)         In the event any amount becomes payable under the
Plan to a minor or a person who, in the sole judgment of the Plan Administrator,
is considered to be unable to give a valid receipt for the payment by reason of
physical or mental condition, the Plan Administrator may direct that payment be
made to any person found by the Plan Administrator, in its sole judgment, to
have assumed the care of the person in question. Any payment made pursuant to
such a finding shall constitute payment by the Plan and result in a full release
and discharge of the Plan Administrator, the Employer and their officers,
directors, employees, agents and representatives.

               (b)         Payment of benefits to the person entitled thereto
may be made by a check sent first class mail, address correction requested, to
the last known address on file with the Plan Administrator. If within six months
from the date of issuance of the check the payment letter cannot be delivered to
the person entitled thereto or the check has not been negotiated, all benefits
under the Plan may be forfeited at the discretion of the Plan Administrator.

               (c)         If the Plan Administrator retains at the Plan's
expense a private investigator or other person or service to assist in locating
a missing person, all costs incurred for such services shall be charged to the
benefit to which the missing person was entitled (which shall be reduced by the
amount of the costs incurred), except as the Plan Administrator may otherwise
direct.

               10.2         Consolidation or Merger of Companies. In the event
of the consolidation or merger of the Employer with or into any other business
entity, or the sale by the Employer of all of its assets, the successor may
continue the Plan by adopting the same by resolution of its board of directors
or agreement of its partners or proprietor. This Plan shall not be construed as
preventing the Employer from selling, transferring or otherwise disposing of all
or any part of the business or assets of the Employer, and the purchaser of all
or any part of the Employer shall not be obligated to continue this Plan. If,
within ninety days from the effective date of a consolidation, merger or sale of
assets, the new corporation, partnership or proprietorship does not adopt the
Plan, the Plan shall be terminated in accordance with Section 8.2 above.

               10.3         Adoption of Plan to Cover Other Companies,
Facilities or Groups. Any company, with the approval of the Plan Administrator,
may adopt the Plan (as a whole company or as to any one or more divisions or
facilities or other employment classifications) effective as of the date it
specifies. Adoption shall be accomplished either by action of the adopting
company (without board approval) or by resolution of the adopting company's own
board of directors or agreement of its partners. The same procedure shall be
followed when an Employer that has adopted the Plan wishes to change the
positions or facilities covered by this Plan.

                10.4         Termination of Employment

                (a)         A person's Employment shall terminate upon the first
to occur of his or her resignation from or discharge by the Employer, or his or
her death or retirement. A person's Employment shall not terminate on account of
an authorized leave of absence, sick leave or vacation, or on account of a
military leave described in subsection (b) of this Section 10.4, a direct
transfer between Employers or a temporary layoff for lack of work. However,

                (i)         continuation upon a temporary layoff for lack of
work for a period in excess of the number of months allowable under applicable
personnel policies of the Employer shall be considered a discharge effective as
of the end of the last day of such period,

                (ii)         failure to return to work upon expiration of any
leave of absence, sick leave or vacation or within the time period allowed under
applicable personnel policies of the Employer after recall from a temporary
layoff for lack of work shall be considered a resignation effective as of the
expiration of such leave of absence, sick leave, vacation or layoff, and

                (iii)         solely for purposes of this Plan, Employment shall
not terminate until the expiration of all severance benefits payable by the
Employer.

                (b)         Any Employee who leaves the Employer directly to
perform service in the Armed Forces of the United States or in the United States
Public Health Service under conditions entitling the Employee to reemployment
rights, as provided in the laws of the United States, shall be on military
leave. An Employee's military leave shall expire if such Employee voluntarily
resigns from the Employer during the leave or if he or she fails to make
application for reemployment within the period specified by such laws for the
preservation of reemployment rights. In such event, the individual's Employment
shall be deemed to terminate by resignation on the date the military leave
expired.

                (c)         If a Participant ceases to be employed by the
Employer and all related companies, as determined under Section 2.12(e), because
of the disposition by the Employer or a related company of its interest in a
subsidiary (within the meaning of Code Section 409(d)(3)) or substantially all
of the assets (within the meaning of Code Section 409(d)(2)) used by the
Employer or a related company in a trade or business, the Participant's
Employment shall be considered terminated for all Plan purposes. This subsection
shall not apply to the extent it is overridden by any contrary or inconsistent
provision in applicable sales documents or any related documents, whether
adopted before or after the sale and any such contrary or inconsistent provision
shall instead apply and is hereby incorporated in the Plan by this reference.

                (d)         If an Employee is absent from work because of such
individual's pregnancy, the birth of a child, placement of an adopted child, or
caring for an adopted or natural child following birth or placement,
determinations of whether the Employee has incurred a Break in Service because
of the absence shall be made in accordance with the following special rules:

                (i)         If the maternity/paternity absence is an
Employer-approved leave of absence, it shall be treated as any other approved
leave of absence (i.e., a Break in Service will not occur until the individual's
Employment terminates because he or she quits or is discharged or he or she is
considered terminated pursuant to Section 10.4(a)).

                (ii)         If the maternity/paternity absence is not an
Employer-approved leave of absence the individual's Employment will be deemed
terminated as of the date determined under applicable personnel policies of the
Employer but the individual shall not incur a Break in Service until the end of
the second three hundred and sixty-five consecutive day period of his or her
absence from Employment. If the individual returns to Employment during the
first three hundred and sixty-five consecutive days of absence, the period of
absence shall be treated as Service. If the individual returns to Employment
during the second three hundred and sixty-five consecutive day period of
absence, the portion of that second period which precedes the individual's
return to Employment will not be a Break in Service but will not count as
Service.

                (e)         No credit shall be given under subsection (d) unless
the Employee files a written request which establishes valid reasons for the
absence, as determined by the Plan Administrator.

                (f)         Except to the extent that a maternity or paternity
absence constitutes an authorized leave of absence from the Employer under
applicable personnel policies, an Employee who is absent from work for reasons
of maternity or paternity shall be deemed to have terminated Employment for all
purposes of this Plan other than the special rules in subsection (d).

                10.5         Determination of Hours of Service. This Plan uses
the elapsed time system for crediting Service. Therefore, a Participant's hours
of Service need not be measured or defined by this Plan.

                10.6         Alienation. Except as otherwise provided in this
Plan, the rights of a Participant, Spouse or Beneficiary under the Plan shall
not be subject to any claim of any creditor nor to attachment or garnishment or
other legal process by any creditor. A Participant, Spouse or Beneficiary shall
not have the right to alienate, anticipate, commute, pledge, encumber or assign
any of the benefits or payments or proceeds which the individual may expect to
receive, contingently or otherwise, under the Plan. The provisions of this
Section shall not preclude any assignment or alienation expressly required under
applicable pension law or other provisions of the Plan.

                10.7         Division of Benefits by Domestic Relations Orders.

                (a)         This Plan will follow the terms of any qualified
domestic relations order issued with respect to a Participant. However, except
as provided in subsection (e), the Plan will only follow orders which meet all
of the requirements of subsection (b) or subsection (c). Subsection (c)
establishes an optional standardized procedure.

                (b)         A "qualified domestic relations order" is any
judgment, decree or order, including the approval of a property settlement
agreement, issued by a court of competent jurisdiction, provided that

                (i)         the order relates to the provision of child support,
alimony or marital property rights and is made pursuant to state domestic
relations or community property laws;

                (ii)         the order creates or recognizes the existence of an
alternate payee's right to receive all or a portion of a Participant's Accrued
Benefit;

                (iii)         the order specifies the name and last known
mailing address of the Participant and each alternate payee covered by the
order;

                (iv)         the order precisely specifies the amount or
percentage of the Participant's Accrued Benefit to be paid to each alternate
payee or the manner in which the amount or percentage is to be determined;

                (v)         the order specifies the number of payments or the
period to which the order applies;

                (vi)         the order specifically names this Plan as the plan
to which the order applies;

                (vii)         the order does not require this Plan to provide
any type of benefits or form of benefits not otherwise provided under this Plan;

                (viii)         the order does not require the payment of
benefits to an alternate payee which are required to be paid to another
alternate payee under another order previously determined by the Plan
Administrator to be a qualified domestic relations order; and

                (ix)         (if the order requires that payments to the
alternate payee commence before they commence with respect to the Participant)
the order (x) specifies that payments will not commence before the earlier of
(1) the date on which the Participant attains age fifty or the first date on
which the Participant could begin receiving benefits under the Plan if the
Participant's Employment terminated, whichever is later, or (2) the date
benefits first become payable to the Participant and (y) does not permit the
alternate payee to elect a joint and survivor annuity covering the alternate
payee and a spouse (other than the Participant).

                                A qualified domestic relations order may provide
that a former Spouse of the Participant is to be treated as a surviving Spouse
for purposes of the pre-retirement or post-retirement joint and survivor annuity
provisions of this Plan. Subsection (d) of this Section 8.7 sets forth the
procedures under which the Plan Administrator shall determine whether a domestic
relations order properly qualifies.

                (c)         The Plan Administrator at its discretion may furnish
on request a standard form of qualified domestic relations order to a
Participant or any other person. This order may provide for an immediate lump
sum payment of the Equivalent of the amount to which the Plan Administrator
shall treat it as a qualified domestic relations order and shall pay benefits to
the alternate payee in accordance with its terms. If this procedure is not
followed, the alternate payee (i) must wait until the time described in
subsection (b)(ix) of this Section 10.7 before benefits which are not in pay
status can become payable to the alternate payee and (ii) cannot use any special
forms of benefit payment authorized in the standard form of order. Any special
benefit form provisions in standard domestic relations orders adopted by the
Plan Administrator shall be authorized as benefit options under this Plan, but
only as Plan Administrator shall treat it as a qualified domestic relations
order and shall pay benefits to the alternate payee in accordance with its
terms. If this procedure is not followed, the alternate payee (x) must wait
until the time described in subsection (b)(ix) of this Section 10.7 before
benefits which are not in pay status can become payable to the alternate payee
and (y) cannot use any special forms of benefit payment authorized in the
standard form of order. Any special benefit form provisions in standard domestic
relations orders adopted by the Plan Administrator shall be authorized as
benefit options under this Plan, but only as to alternate payees for whom the
standard order has been used.

                (d)         The Plan Administrator need not treat any judgment,
decree or order as a qualified domestic relations order unless it meets all of
the requirements set forth in subsection (b) or (c) of this Section 10.7 and is
sufficiently precise and unambiguous so as to preclude any interpretative
disputes. If the order meets these requirements, the Plan Administrator shall
follow the terms of the order whether or not this Plan has been joined as a
party to the litigation out of which the order arises. Upon receipt of a
domestic relations order, the Plan Administrator shall notify the Participant
and each alternate payee of (i) its receipt of the order and (ii) its need to
determine the qualified status of the order in accordance with subsection (b) or
(c) of this Section 10.7. An alternate payee may designate a representative to
receive copies of future notices with respect to the qualified status of the
order. To the extent an order calls for benefits to be paid to an alternate
payee before the qualified nature of the order is determined, a separate account
shall be established to hold the benefit payments affected by the order. This
account shall be administered in accordance with the rules set forth in Section
206(d)(3)(H) of ERISA.

                (e)         The Plan Administrator in its discretion may treat a
property settlement agreement or stipulation which is not contained in a
judgment, decree or order as a qualified domestic relations order if it meets
all of the other requirements of this Section.

                10.8         Legal Costs; Increased Benefit.

                (a)         The Employer shall pay to a Participant all
reasonable attorneys' fees and necessary costs and disbursements incurred by or
on behalf of such Participant in connection with or as a result of a dispute
under this Agreement, whether or not the Participant ultimately prevails.
Attorneys' fees shall be paid by the Employer within 30 days of presentment by
the Participant to the Employer of an invoice received by the Participant from
the Participant's attorneys. Any late payments under this Section shall bear
interest at a rate of twenty percent (20%) per month.

                (b)         If the Employer disputes any position taken by a
Participant under this Agreement and the Participant prevails, the Participant's
benefit under this Plan shall be doubled and the increased amount shall become
immediately due and payable to the Participant.

                10.9         Duty to Provide Data.

                (a)         Every person with an interest in the Plan or
claiming benefits under the Plan shall furnish the Plan Administrator on a
timely and accurate basis with such documents, evidence or information as it
considers necessary or desirable for the purpose of administering the Plan. The
Plan Administrator may postpone payment of benefits until such information and
such documents have been furnished.

                (b)         Once every twelve months every person claiming a
benefit under this Plan shall file a signed, written notice to the Plan
Administrator of his or her post office address and each change of post office
address. Any communication, statement or notice addressed to such a person at
his or her latest post office address as filed with the Plan Administrator will,
on deposit in the United States mail with postage prepaid, be as binding upon
such person for all purposes of the Plan as if it had been received, whether
actually received or not. If a person fails to give notice of his or her correct
address, the Plan Administrator, the Employer and Plan fiduciaries shall not be
obliged to search for, or to ascertain, his or her whereabouts.

                10.10         Limitation on Rights of Employees. Except as
otherwise required by law or in other written agreements between the Employer
and Participant, nothing contained in the Plan shall give any Participant the
right to be retained in the service of the Employer or to interfere with or
restrict the right of the Employer, which is hereby expressly reserved, to
discharge or retire any Participant at any time, with or without cause. Except
as otherwise required by law or in other written agreements between the Employer
and Participant, inclusion under the Plan will not give any Participant any
right or claim to any benefit hereunder except to the extent such right has
specifically become fixed under the terms of the Plan. If any dispute arises
under the Plan between a Participant and the Employer or any of its
subsidiaries, such subsidiary or any other Participant shall not be necessary
parties to the dispute and need not be named in any litigation. Except as
otherwise provided herein, benefits under this Plan shall not be accelerated
merely because there is a change in ownership of the Employer. This Plan shall
not obligate the Employer to maintain a minimum net worth in order to insure
payment of benefits. The doctrine of substantial performance shall have no
application to Employees or Participants. Each condition and provision,
including numerical items, has been carefully considered and constitutes the
minimum limit on performance which will give rise to the applicable right.

                10.11         Restrictions. A Participant shall not at any time,
either directly or indirectly, accept employment with, render service,
assistance or advice to, or allow his or her name to be used by any competitor
of the Employer unless approved by the Executive Committee of the Board of
Directors. Determination by the Executive Committee of the Board of Directors
that the Participant has engaged in any such activity shall be binding and
conclusive on all parties, and in addition to all other rights and remedies
which the Employer shall have, the Participant shall not be entitled to any
payments hereunder. This provision shall cease to apply upon a Change in
Control, as defined in Section 5.1(b)(ii).

                10.12         Service of Process. The Secretary of Bergen
Brunswig Corporation is hereby designated as agent for the service of legal
process on the Plan.

                10.13         Spouse's Interest. The interest in the benefits
hereunder of a Spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
Spouse in any manner, including but not limited to such Spouse's will, nor shall
such interest pass under the laws of intestate succession.

                10.14         Distribution in the Event of Taxation. If, for any
reason, all or any portion of a Participant's benefit under this Plan becomes
taxable to the Participant prior to receipt, a Participant's Employer shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit.

                10.15         Governing Law. Subject to ERISA, the Plan shall be
interpreted, administered and enforced in accordance with the internal laws of
the State of California without regard to its conflicts of laws principles.

                10.16         Plurals. Where the context so indicates, the
singular shall include the plural and vice versa.

                10.17         Titles. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of the
Plan.

                10.18         References. Unless the context clearly indicates
to the contrary, a reference to a Plan provision, statute, regulation or
document shall be construed as referring to any subsequently enacted, adopted or
executed counterpart.

                10.19         Entire Agreement. This Plan contains the full and
complete understanding of the parties with respect to the subject matter hereof
and supersedes all prior representations and understandings, whether oral or
written.

                10.20         Severability. In the event that any provision
hereof or any obligation or grant of rights herein is found invalid or
unenforceable pursuant to judicial decree or decision, any such provision,
obligation or grant of rights shall be deemed and construed to extend only to
the maximum extent permitted by law, and the remainder of this Plan shall remain
valid and enforceable according to its terms.

                10.21         Withholding. Anything in this Plan to the contrary
notwithstanding, all payments required to be made hereunder to a Participant or
Beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Plan Administrator may reasonably determine should be withheld
pursuant to any applicable law or regulation.

 

 

 



--------------------------------------------------------------------------------



 

 

 

                IN WITNESS WHEREOF, the Company has caused this Amendment and
Restatement to be executed by its duly authorized officer as of the 24th day of
September, 1998.

 

 

 

 

By Order of the Board of Directors of

     

BERGEN BRUNSWIG CORPORATION,

 

a New Jersey corporation

         

By:________________________________

 

       Executive Vice President,

 

       Chief Legal Officer and Secretary

 

 

 

 

 

 

